PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/768,376
Filing Date: 17 Aug 2015
Appellant(s): Brown et al.



__________________
Kevin J. Canning,
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/19/2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
1.	Claims 1-3, 5-8, and 11-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zubarev et al. (US 6924478 B1) in view of Xia et al. (US 20130299693 A1).
2.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zubarev et al. (US 6924478 B1) in view of Xia et al. (US 20130299693 A1) and further in light of Green et al. (US 20100072360 A1).
3.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zubarev et al. (US 6924478 B1) in view of Xia et al. (US 20130299693 A1) and further in light of (GB 201019337 D0).
4.	Claim 10 is is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zubarev et al. (US 6924478 B1) in view of Xia et al. (US 20130299693 A1) and further in light of Castro-Perez et al. (US 20090302210 A1 ).
(2) Response to Argument
Appellant’s Arguments/Remarks, see Appeal Brief filed 7/19/2021 have been fully considered but they are not persuasive. 
Appellant argues, see Appeal Brief, pg(s). 6, that: Specifically, Appellant respectfully submits that applying a broadband excitation as suggested by Xia would eject all product ions, and thus would not work with Zubarev, which applies a specific frequency excitation to eject specific m/z ions from the trap to a detector such that the m/z of a detected ion is determined from the specific frequency of the ejecting excitation.
Appellant argues, see Appeal Brief, pg(s). 7, that: A fault with the Examiner's position is that the mass analysis technique in Zubarev is incompatible with the broadband excitation technique of Xia and so a person skilled in the art would not combine the teachings of the documents in the manner suggested by the Examiner.
Appellant argues, see Appeal Brief, pg(s). 7, that: If this broadband excitation voltage technique was applied to Zubarev then the ions excited by the broadband excitation voltage would hit the electrodes of the trap and would not be detected at all.
Appellant argues, see Appeal Brief, pg(s). 7, that: Even if the broadband excitation voltage was applied so as to cause the ions to be ejected onto the detector of Zubarev, the broadband excitation voltage would cause substantially all of the mass to charge ratios (other than those at the notches) to be ejected and hit the detector simultaneously. If the broadband excitation voltage of Xia was used and substantially all mass to charge ratios hit the detector of Zubarev simultaneously then it would be impossible to determine the mass to charge ratios of the ions.
Appellant argues, see Appeal Brief, pg(s). 8, that: However, the Appellant's argument is not that product ions will strike the detector simultaneously per se. The Appellant is submitting that the product ions striking the detector cannot be attributed to a specific m/z, as there is no corresponding recorded specific excitation frequency which ejected the ions.
Appellant argues, see Appeal Brief, pg(s). 8, that: Accordingly, the Examiner does not seem to have engaged with the technical arguments of the Appellant that, with the combination of Zubarev and Xia, ions which are ejected by a broadband excitation and subsequently strike a detector cannot be attributed to a specific m/z, as there is no corresponding recorded specific excitation frequency which ejected them. Therefore, the broadband excitation of Xia could not work with the mass analysis technique in Zubarev.

In response to item(s) 2-7 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. 
	As an initial matter, the Appeal Brief does not appear to contain an argument in support for independent claim 21.  
Applicant’s arguments hinge on whether Zubarev’s detector could detect ions ejected via Xia’s composite notched broadband waveform.  The examiner points out that all of the independent claims are very broad and essentially claim “product ions to be ejected from the device and transferred out of said collision or reaction device to an analyser for subsequent analysis or further reaction”.  Note that the product ions can be ejected for “further reaction”, which is inclusive of the product ions being ejected “to an analyser for colliding/reacting with an analyzer’s walls and not being detected.   
	Furthermore, concerning product ions ejected “to an analyser for subsequent analysis”, Zubarev et al. (US 6924478 B1) discloses (col. 5, lines 3-7) that “Analysis of fragment ions by their m/z values may use unselective ejection of the ions from the trap to another m/z analyzer, such as a time-of-flight analyzer”.  If the notched broadband waveform of Xia was used to eject all non-notch retained product/fragment ions in the ion trap of Zubarev, then according to Zubarev (col. 5, lines 3-7) that unselective ejection (i.e. the broadband ejection of Xia) of the product ions from the trap to another m/z analyzer such as a time-of-flight analyzer, is suitable for analysis of fragment ions by their m/z values.   Xia’s broadband ejection waveform is unselective to non-notch residing ions in that it ejects any product ion not retained in a notch (Xia, see fig. 2; m1, m2, m3) [0026-0027] [0030-0041] (Xia’s claims 14, 16 and 18).  Therefore Xia’s unselective broadband ejection of product ions could be coupled to/used to modify Zubarev’s ion trap for “unselective ejection of the ions from the trap to another m/z analyzer, such as a time-of-flight analyzer” for “Analysis of fragment ions by their m/z values” (per Zubarev, col. 5, lines 3-7).    
or further reaction.  The ejection process, though broadband, would be controlled/limited to only the newly created product ions, as all other background/noise ions were previously ejected.    
Zubarev discloses tandem mass spectrometery (col. 1, lines 27-45) with use of time-of flight analyzers (col. 5, lines 3-7) and use of linear or Paul ion traps (col. 1, lines 15-20). Xia also discloses tandem mass spectrometery with use of time-of flight analyzers [0007], and use of linear or Paul ion traps [0011].  
(1) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW SMYTH/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        
Conferees:
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                                    



                                                                                                                                                                                            { 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.